Title: To Thomas Jefferson from Sir John Temple, 6 August 1793
From: Temple, Sir John
To: Jefferson, Thomas



Sir
New York 6th. August 1793

I have had the honor to receive your letter of the 4th. enclosing one for Mr. Hammond which I send to him by this mornings post to Philadelphia. He left this on Saturday and will no doubt have inform’d you that the Republican sail’d from this Port, permitted so to do by the Governor, on the 2d. Instant. I have the honor to be with great Respect, Sir Your most Obedient, and, most Humble Servant

J Temple

